United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-814
Issued: November 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 4, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ May 29, 2008 and January 23, 2009 merit decisions regarding her
entitlement to schedule award compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 12 percent permanent impairment of her
right leg, for which she received a schedule award.
FACTUAL HISTORY
The Office accepted that on June 13, 1996 appellant, then a 43-year-old distribution
clerk, sustained a sprain and posterior malleolus fracture of her right ankle due to a fall at work.
Appellant received appropriate compensation from the Office for periods of disability.
On June 22, 2005 Dr. Patrick R. Scerpella, an attending Board-certified orthopedic
surgeon, performed right ankle surgery including a medial displacement calcaneal osteotomy,

first metacarpophalangeal joint fusion with tendon debridement, excision of the posterior tibial
tendon insertion of the navicular bone, transfer of the flexor digitorum communism to the
midfoot and medial talonavicular capsular plication. On July 12, 2006 he performed a triple
arthrodesis of appellant’s right foot with deep hardware removal and on March 26, 2007 he
performed a repair of a right talonavicular nonunion with deep hardware removal and tibial bone
graft. The procedures were authorized by the Office.
On October 3, 2007 appellant filed a claim for a schedule award in connection with the
June 13, 1996 work injury to her right foot. On August 8, 2007 Dr. Scerpella indicated that she
had chronic foot swelling, but to a lesser degree than her prior visit. He found that appellant had
25 degrees of plantar flexion and 15 degrees of dorsiflexion of her right foot.
In a February 12, 2008 report, Dr. Scerpella indicated that appellant was then
approaching one year since her most recent right foot surgery and she reported aching in her
right foot after standing for extended periods. Examination of the right foot showed benign scars
and mild swelling. Dr. Scerpella indicated that appellant had active dorsiflexion of her right
ankle to 10 degrees and plantar flexion to 30 degrees and noted that her right hindfoot was fused.
He found appellant’s subtalar motion to be unremarkable. Dr. Scerpella determined that
appellant had reached maximal medical improvement for purposes of evaluating impairment of
her right foot. He indicated that he was not familiar with the American Medical Association,
Guides to the Evaluation of Permanent Impairment (5th edition) and determined that under the
standards of the New York State Workers’ Compensation Board appellant had a 42.5 percent
permanent impairment of her right foot due to lack of hindfoot inversion and eversion and
limited plantar flexion.
In a March 7, 2008 report, Dr. Arnold T. Berman, a Board-certified orthopedic surgeon
serving an Office medical adviser, reviewed a description of the treatment of appellant’s right
ankle condition, including the surgical interventions. Based on the February 12, 2008 evaluation
of Dr. Scerpella, appellant had reached maximum medical improvement by that date.
Dr. Berman noted that Dr. Scerpella found with respect to right ankle motion that appellant’s 10
degrees of dorsiflexion (or extension) and 30 degrees of plantar flexion and, with respect to right
hindfoot motion, she had 0 degrees of inversion and 0 degrees of eversion. Dr. Scerpella applied
the standards of the New York State Workmen’s Compensation Board to find that appellant had
a 42.5 percent permanent impairment of her right leg; however, it was only appropriate to apply
the standards of the fifth edition of the A.M.A., Guides. He concluded that appellant had a 12
percent permanent impairment of her right leg, stating:
“Utilizing page 537, Table 17-11: Ankle Motion Impairment Estimates,
dorsiflexion 10 degrees, plantar flexion 30 degrees matches category entitled,
mild, Table 17-11, Ankle Motion Impairment, which represents seven percent
impairment of the lower extremity.
“Utilizing Table 17-11: Hindfoot Impairment Estimates, … zero [to] nine degrees
inversion, eversion represents moderate to severe category five percent
impairment.

2

“Therefore, utilizing the Combined Values Chart, page 604, 7 combined with 5
equals 12 percent impairment.”
In a May 29, 2008 decision, the Office granted appellant a schedule award for a 12
percent permanent impairment of her right leg. The award ran for 34.56 weeks from February 12
to October 10, 2008.
Appellant requested a telephone hearing before an Office hearing representative. At the
November 5, 2008 hearing, she testified that her right foot had not fully healed. Appellant did
not submit any additional medical evidence. In a January 23, 2009 decision, the Office hearing
representative affirmed the May 29, 2008 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.3
In some instances, an Office medical adviser’s opinion can constitute the weight of the
medical evidence. This occurs in schedule award cases where an opinion on the percentage of
permanent impairment and a description of physical findings is on file from an examining
physician, but the percentage estimate by this physician is not based on the A.M.A. Guides. In
this instance, a detailed opinion by the Office medical adviser which gives a percentage based on
reported findings and the A.M.A., Guides may constitute the weight of the medical evidence.4
ANALYSIS
The Office accepted that on June 13, 1996, appellant sustained a sprain and posterior
malleolus fracture of her right ankle due to a fall at work. Between June 2005 and March 2007,
Dr. Scerpella, an attending Board-certified orthopedic surgeon, performed several surgical
procedures on appellant’s right foot that were authorized by the Office. On February 12, 2008 he
determined that appellant had reached maximal medical improvement, provided findings on
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

Id.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.7(h) (April 1993).

3

examination and made an impairment calculation under the standards of the New York State
Workmen’s Compensation Board. On March 7, 2008 Dr. Berman, a Board-certified orthopedic
surgeon, serving an Office medical adviser, applied the standards of the fifth edition of the
A.M.A., Guides to Dr. Scerpella’s findings and determined that appellant had a 12 percent
permanent impairment of her right leg. The Office granted appellant a schedule award to reflect
this degree of impairment.
On appeal, appellant argued that the Office should have granted her a schedule award
based on Dr. Scerpella’s rating of a 42.5 percent impairment of her right leg. However,
Dr. Scerpella’s impairment rating under the standards of the New York State Workmen’s
Compensation Board is of limited probative value. He did not rate appellant’s impairment under
the A.M.A., Guides, the standard adopted by the Office and approved by the Board as
appropriate for evaluating schedule losses.5
The Board notes that Dr. Berman properly determined that appellant has a seven percent
impairment of her right leg due to 10 degrees of right ankle dorsiflexion (or extension) and a
zero percent impairment of her right leg due to 30 degrees of right ankle plantar flexion.6
Dr. Berman also properly found that appellant has a five percent impairment of her right leg due
to zero degrees of right hindfoot inversion.7 However, pursuant to the A.M.A., Guides, he also
should have found that appellant has a two percent impairment of her right leg due to zero
degrees of right ankle eversion.8
Adding the five percent and two percent values for limited right hindfoot motion means
that appellant has seven percent impairment for limited right hindfoot motion. The A.M.A.,
Guides directs that this seven percent value should be combined (using the Combined Values
Chart) with the seven percent value for limited right ankle motion. This combination yields a
total right leg impairment of 14 percent.9
Appellant has already been compensated for a 12 percent permanent impairment of her
right leg. Therefore, she is entitled to an additional two percent impairment of her right leg.
CONCLUSION
The Board finds that appellant has a 14 percent permanent impairment of her right leg.
5

See James Kennedy, Jr., 40 ECAB 620, 626 (1989) (finding that an opinion which is not based upon the
standards adopted by the Office and approved by the Board as appropriate for evaluating schedule losses is of little
probative value in determining the extent of a claimant’s permanent impairment).
6

A.M.A., Guides 537, Table 17-11.

7

Id. at 537, Table 17-12. The Board notes that the Office properly referred the case to Dr. Berman because
Dr. Scerpella did not apply the standards of the A.M.A., Guides in making his impairment rating. See supra note 4.
On appeal, appellant argued that Dr. Berman did not properly characterize her right foot surgeries, but the Board
notes that he accurately described her main surgeries.
8

A.M.A., Guides 537, Table 17-12.

9

Id. at 533, 604 (Combined Values Chart).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
January 23, 2009 and May 29, 2008 decisions are affirmed, as modified, to reflect that appellant
has a 14 percent permanent impairment of her right leg.
Issued: November 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

